  Case: 1:17-md-02804-DAP Doc #: 2628 Filed: 09/24/19 1 of 2. PageID #: 414988



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION
OPIATE LITIGATION                                   MDL No. 2804

The County of Cuyahoga v. Purdue                    Case No. 17-md-2804
Pharma L.P., et al., Case No. 17-OP-45004
                                                    Hon. Dan Aaron Polster
The County of Summit, Ohio, et al. v.
Purdue Pharma L.P. et al.,
Case No. 18-OP-45090


         ORDER DISMISSING ALLERGAN FINANCE, LLC, ALLERGAN PLC,
      ALLERGAN SALES, LLC, AND ALLERGAN USA, INC. WITH PREJUDICE
                       PURSUANT TO RULE 41(a)(2)

       WHEREAS, pursuant to the terms of a Settlement Agreement and Release (“Cuyahoga

Settlement Agreement”) by an among the County of Cuyahoga, Ohio and the State of Ohio ex

rel. Prosecuting Attorney of Cuyahoga County, Michael C. O’Malley (collectively, “Cuyahoga

Plaintiffs”), on the one hand, and Allergan plc f/k/a Actavis plc; Allergan Sales, LLC; Allergan

USA, Inc.; and Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.

(collectively, the “Settling Defendants”), on the other hand, Cuyahoga Plaintiffs and the Settling

Defendants stipulate to and request the dismissal of the above-captioned actions as to the Settling

Defendants pursuant to Federal Rule of Civil Procedure 41(a)(2); and

       WHEREAS, pursuant to the terms of a Settlement Agreement and Release (“Summit

Settlement Agreement”) by an among the the County of Summit, Ohio; the Summit County

Public Health; and the State of Ohio ex rel. Prosecuting Attorney for Summit County

(collectively, “Summit Plaintiffs”), on the one hand, and Allergan plc f/k/a Actavis plc; Allergan

Sales, LLC; Allergan USA, Inc.; and Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson

Pharmaceuticals, Inc. (collectively, the “Settling Defendants”), on the other hand, Summit
  Case: 1:17-md-02804-DAP Doc #: 2628 Filed: 09/24/19 2 of 2. PageID #: 414989



Plaintiffs and the Settling Defendants stipulate to and request the dismissal of the above-

captioned actions as to the Settling Defendants pursuant to Federal Rule of Civil Procedure

41(a)(2); and

       WHEREAS, the Court has been presented with the Cuyahoga and Summit Settlement

Agreement and finds they were entered into in good faith and that the requested dismissal is on

terms the Court considers proper;

       IT IS HEREBY ORDERED that the above-captioned actions are DISMISSED WITH

PREJUDICE as to the Settling Defendants, with each party to bear its own costs, fees, and

disbursements. This dismissal shall not affect the Cuyahoga or Summit Plaintiffs’ claims against

any other defendant.

       The Court retains jurisdiction for the resolution of any disputes arising under the

Settlement Agreement.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

       SO ORDERED.

       September 24
Dated: _______________, 2019                        /s/Dan Aaron Polster
                                                   ____________________
                                                   HON. DAN AARON POLSTER
                                                   United States District Court




                                               2
